DETAILED ACTION
Election/Restriction
Applicant's election with traverse of claims 1-13 in the reply filed on 5/11/21 is acknowledged.  The traversal is on the ground(s) that the there would not be a serious burden on the examiner to search all the group inventions.  This is not found persuasive because groups I, II and III inventions are unrelated and distinct from each other, for example group II and III would require a different search area rather than “each of the plurality of first feed vias is electrically connected to the corresponding patch antenna pattern at a point offset from a center of the corresponding patch antenna pattern” and “an angle between a direction in which each of at least one of the plurality of first feed lines starts to extend from the corresponding first feed via and a direction in which each of remaining ones of the plurality of first feed lines starts to extend from the corresponding first feed via is not zero degrees and is not 180 degrees” as claimed in group I.  Therefore would cause a serious burden on the examiner performing the searches.   The requirement is still deemed proper and is therefore made FINAL.  Accordingly, claims 14-20 should be cancelled in the next response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryoo et al  (US 2019/0273325 A1).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Rahm et al., Holden et al., Higasa and Schillmeier et al. are cited as of interested and illustrated a similar structure to an antenna assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845